Exhibit 10.1

 
[logo.jpg]
HARBIN ELECTRIC, INC.
A US Public Company. Stock Symbol: HRBN
 



                                                        June 1, 2009


Gentlemen:


Reference is hereby made to (i) the Purchase Agreement dated August 29, 2006
(the “Purchase Agreement”) by and among Citadel Equity Fund Ltd., Merrill Lynch
International and Harbin Electric, Inc., a Nevada corporation (the “Company”)
and (ii) the Indenture dated as of August 30, 2006, as supplemented (the
“Indenture”) by and among the Company, the Subsidiary Guarantors named therein
and The Bank of New York Mellon, as trustee (the “Trustee”) with respect to the
Company’s Guaranteed Senior Secured Floating Rate Notes due 2012 (the “2012
Notes”) and the Company’s Guaranteed Senior Secured Floating Rate Notes due
2010.  Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Purchase Agreement or the Indenture, as the case
may be.


Section 8.02 of the Indenture provides, among other things, that without the
consent of each Holder, an amendment or waiver may not (with respect to any
Notes held by a non-consenting Holder) reduce the interest or principal of any
Note or impair the right of any Holder to receive payment of principal of,
premium, if any, and interest, if any, on such Holder’s Notes.


The undersigned Holder owns $26.5 million aggregate principal amount of the 2012
Notes, which represents a majority of the principal amount of all of the 2012
Notes currently outstanding.


The undersigned Holder hereby (i) waives each and every applicable provision of
the Indenture (including without limitation Article 3 and Sections 4.09 and 4.10
thereof) but only to the fullest extent necessary solely to permit the Company
to repurchase, at its option, all (but not part) of the 2012 Notes held by such
Holder at any time on or prior to August 31, 2009 at the Repurchase Price
(defined below), (the “Proposed 2012 Note Repurchase”), (ii) consents to the
Proposed 2012 Note Repurchase, (iii) waives each and every provision of the
Indenture (including without limitation Article 3 and Sections 4.09 and 4.10
thereof) but only to the fullest extent necessary solely to permit the Company
to Incur up to $50 million in Debt (the “New Debt”) on or prior to August 31,
2009; provided that the Company shall use up to $38 million of the proceeds of
the New Debt for the Proposed 2012 Note Repurchase (the “Proposed Debt
Incurrence”) and (iv) consents to the Proposed Debt Incurrence.


The “Repurchase Price” shall, in the sole discretion of the undersigned Holder,
be either (a) cash equal to 85% of the aggregate principal amount of the 2012
Notes held by such Holder plus accrued and unpaid interest thereon to but
excluding the Repurchase Date (defined below) or (b) the sum of (x) any
securities being issued in the Proposed Debt Incurrence in an aggregate
principal amount at par up to 50% of the principal amount of the 2012 Notes held
by such Holder and (y) cash equal to 85% of the aggregate remaining principal
amount of the 2012 Notes held by such Holder  plus any accrued and unpaid
interest thereon to but excluding the Repurchase Date.

Main Office
No. 9 Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu, Harbin Kai Fa Qu, Harbin, China
150060
Tel: 86-451- 8611-6757                                               Fax:
86-451-8611-6769
US Office
20 Ramblewood Road, Shoreham, NY 11786
Tel: 631-312-8612
www.harbinelectric.com


 
 

--------------------------------------------------------------------------------

 
2





The “Repurchase Date” shall mean a business day on which the Proposed 2012 Note
Repurchase is consummated; provided that, if the Proposed Debt Incurrence is
consummated, the Repurchase Date shall be no later than one business day
following the date on which the Proposed Debt Incurrence is consummated.


Except as noted in the preceding paragraph, the undersigned Holder hereby waives
and agrees not to exercise, on behalf of itself, until August 31, 2009, any and
all rights that it may otherwise have under Section 5A (Right to Future Stock
Issuance) of the Purchase Agreement, but only to the extent that the proceeds
from the issuance of New Securities (as defined in the Purchase Agreement) are
used for the Proposed 2012 Note Repurchase.


The Company hereby agrees to use its reasonable best efforts to consummate the
Proposed 2012 Note Repurchase on or prior to August 31, 2009.


In the event that the Company proposes to issue New Debt as provided herein, the
Company shall give written notice (the “Offer Notice”) to the undersigned
Holder, stating (a) its bona fide intention to offer such New Debt, (b) the
amount of such New Debt to be offered, and (c) the price and terms upon which it
proposes to offer such New Debt; and by notification to the Company within five
business days after the Offer Notice is given, the undersigned Holder may elect
to acquire, in exchange at par for up to 50% of the principal amount of the 2012
Notes held by such Holder, any securities representing the New Debt at the price
and on the terms specified in the Offer Notice, and the Company shall not offer
or sell the remaining portion of such securities representing such New Debt to
any other person or persons other than at a price not less than, and upon terms
no more favorable to such other person or persons than, those specified in the
Offer Notice.


Any and all consents and waivers granted by the undersigned Holder set forth
above shall expire at 5 p.m. New York time on August 31, 2009, and to the extent
the Company is in breach of any provision of the Indenture or the Notes, the
undersigned Holder reserves its rights to take any and all actions permitted
under the Indenture, the Notes or applicable law.  In the event that the
Proposed 2012 Note Repurchase is not consummated on or prior to August 31, 2009,
then the Company will pay, on or before September 2, 2009, the undersigned
Holder an amount equal to 2% of the aggregate principal amount of the 2012 Notes
listed next to such Holder’s name below, which amount shall be in addition to
any and all amounts due under the Indenture or the 2012 Notes.  Any and all
consents and waivers granted by such Holder set forth above and to the extent
not expired as specified herein shall be binding on the party hereto and its
respective successors, assigns and transferees.


Except as expressly waived or otherwise specifically provided herein, all of the
terms of each of the 2012 Notes, the Indenture and the Purchase Agreement shall
remain unamended and unwaived and shall continue to be and shall remain in full
force and effect in accordance with their respective terms.


This letter is governed by the laws of the State of New York without giving
effect to the conflict of laws rules of any jurisdiction. This letter may be
signed in one or more counterparts, each of which shall be deemed an original
and all of which, taken together, shall constitute one and the same
agreement.  Any signature delivered by a party via telecopier shall be deemed to
be an original signature hereto.


Kindly acknowledge receipt of this letter and agreement to the foregoing by
executing the enclosed copy of this letter where indicated and returning it to
the Company, whereupon it shall become a binding agreement among us as of the
date hereof.

Main Office
No. 9 Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu, Harbin Kai Fa Qu, Harbin, China
150060
Tel: 86-451- 8611-6757                                               Fax:
86-451-8611-6769
US Office
20 Ramblewood Road, Shoreham, NY 11786
Tel: 631-312-8612
www.harbinelectric.com
 
 

--------------------------------------------------------------------------------

 
3








 
Very truly yours,
     
Harbin Electric, Inc.
             
By:
   
 
Name:  Tianfu Yang
 
Title:  Chairman & CEO









AGREED AND ACKNOWLEDGED:


Citadel Equity Fund Ltd.
By: Citadel Advisors LLC, its Portfolio Manager




By:________________________________
Name:
Title:


Aggregate Principal Amount of the 2012 Notes Owned and For Which Waivers and
Consents As Specified Herein Are Given: $26.5 million





Main Office
No. 9 Ha Ping Xi Lu, Ha Ping Lu Ji Zhong Qu, Harbin Kai Fa Qu, Harbin, China
150060
Tel: 86-451- 8611-6757                                               Fax:
86-451-8611-6769
US Office
20 Ramblewood Road, Shoreham, NY 11786
Tel: 631-312-8612
www.harbinelectric.com
 
 

--------------------------------------------------------------------------------

 
